Citation Nr: 0705253	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  05-07 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs (VA) benefits purposes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel




INTRODUCTION

The veteran had active service from September 1967 to June 
1970.  The appellant is the veteran's legal custodian.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2003 rating decision issued 
by the VA Regional Office (RO) in Waco, Texas, in which the 
veteran was found incompetent for VA benefits purposes.  In 
February 2004, the appellant was appointed the veteran's 
legal custodian for VA benefits purposes.  The veteran 
perfected a timely appeal with respect to the incompetency 
determination in March 2005.  

The veteran also submitted a timely notice of disagreement 
(NOD) with that part of an RO decision in September 2003 that 
denied a rating in excess of 20 percent for his service-
connected diabetes mellitus and denied service connection for 
peripheral neuropathy of the right and left upper extremities 
and peripheral vascular disease.  The statement of the case 
(SOC) issued to the veteran in January 2005 addressed these 
issues, along with the competency claim, but the veteran 
limited his substantive appeal to whether he is competent for 
VA benefits purposes.  The Board may only exercise 
jurisdiction over an issue after an appellant has filed both 
a timely notice of disagreement to a rating decision denying 
the benefit sought, and a timely substantive appeal. 38 
U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 
(1993).  (Emphasis added.)  Thus, the Board finds that the 
increased rating and service connection issues are not in 
appellate status.  

Before and after this appeal was certified to the Board in 
June 2005, additional evidence was received and associated 
with the claims file.  This matter is addressed in the remand 
below.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.
REMAND

In this case, the medical evidence includes an April 2003 
guardianship designation note in which the VA examiner stated 
that the veteran was incompetent for VA purposes.  Following 
VA mental disorders examination in May 2004, another VA 
examiner concluded that the veteran remained incompetent.  
That latter conclusion was unequivocal in nature and was 
based upon a detailed history and mental status examination.

In May 2005, before this appeal was certified to the Board, 
the RO received a letter from Erika M. Navarro, M.D., a staff 
physician with VA's North Texas Health Care System, 
concerning the veteran's competency.  The RO forwarded this 
letter to the Board, where it was received in August 2005 
after this appeal had been certified for appellate review.  
In her May 2005 letter, Dr. Navaro stated that she had been 
treating the veteran since March 2005 and that in her opinion 
the veteran was competent to handle VA funds and no longer 
needed a fiduciary.  

After this appeal was certified to the Board in June 2005, 
Dr. Navarro submitted another letter in December 2005, 
wherein she reiterated that the veteran was competent to 
handle VA funds and no longer needed a fiduciary.  Both of 
Dr. Navarro's letters were conclusory in nature; they did not 
include any historical or mental status examination findings.  
Moreover, the clinician was noted to be a "staff 
physician"; there is no indication that she is a 
psychiatrist. 

The RO forwarded this additional evidence consisting of two 
brief statements from Dr. Navarro to the Board, where it was 
received in March 2006.  The veteran and his legal custodian 
also submitted letters directly to the Board in October and 
November 2006, to include a statement from the veteran's 
brother, wherein they contended that the veteran was 
competent to handle VA funds.  

None of this additional evidence was addressed in the SOC 
issued to the veteran and his service representative in 
January 2005 or in a supplemental statement of the case 
(SSOC).  The Board is prohibited from reviewing additional 
evidence received prior to certification of an appeal in the 
absence of a waiver of RO jurisdiction.  See 38 C.F.R. 
§ 19.37(a) (2006).  The Board also must determine whether 
remand is required when evidence is received after 
certification of an appeal in the absence of a waiver of RO 
jurisdiction.  See 38 C.F.R. § 19.37(b) (20060.  Here, there 
is no waiver of RO jurisdiction over the additional evidence 
received at the Board before and after certification of this 
appeal in June 2005.  Given the foregoing, remand is required 
so that the additional evidence received at the Board before 
and after certification of this appeal in June 2005 can be 
reviewed by the RO/AMC in the first instance.  See 38 C.F.R. 
§§ 19.31, 19.37 (2006).  

For VA purposes, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or to manage his affairs, including the disbursement 
of funds without limitation.  38 C.F.R. § 3.353(a) (2006).  
There is a presumption in favor of competency.  Where 
reasonable doubt arises regarding a beneficiary's mental 
capacity to contract or to manage his affairs, including the 
disbursement of funds without limitation, such doubt will be 
resolved in favor of competency.  38 C.F.R. § 3.353(d) 
(2006).  Unless the medical evidence is clear, convincing and 
leaves no doubt as to the person's incompetency, the rating 
agency will not make a determination of incompetency without 
a definite expression regarding the question by the 
responsible medical authorities.  38 C.F.R. § 3.353(c) 
(2006).  In this case, as noted above, the VA psychiatric 
examination upon which the decision appealed was primarily 
based was thorough and resulted in an unequivocal conclusion 
of incompetency.  However, determinations as to incompetency 
should be based upon all evidence of record, and there should 
be a consistent relationship between the percentage of 
disability, facts relating to commitment or hospitalization, 
and the holding of incompetency.

The RO must consider the additional evidence in question and 
readjudicate the competency claim.  The Board also finds 
that, in light of the inconsistent competent opinions of 
record, consisting of opinion from a psychiatrist that 
unequivocally weighs against the claim and was based upon a 
thorough evaluation, and opinions from a physician favoring 
competency, which were conclusory in nature but submitted 
after the May 2004 psychiatric examination, the veteran 
should be scheduled for another VA psychiatric examination to 
determine whether he is competent for VA benefits purposes.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the VA North 
Texas Health Case System for the purpose 
of obtaining the veteran's treatment 
records.

2.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
whether he is competent for VA purposes, 
as defined in 38 C.F.R. § 3.353(a).  The 
claims file, to include a copy of this 
REMAND, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims file was reviewed.  The 
examiner is specifically requested to 
provide an opinion as to whether the 
veteran has the mental capacity to manage 
his own funds, including disbursement of 
funds without limitations.  Any indicated 
tests or studies should be performed.  The 
examiner is further asked to provide a 
rationale for any opinion expressed and is 
advised that if a conclusion cannot be 
reached without resort to speculation, he 
or she should so indicate in the 
examination report.

3.  After completion of any other 
indicated development, the RO should 
readjudicate the issue of whether the 
veteran is competent for VA benefits 
purposes with consideration of the 
evidence received after the issuance of 
the SOC in January 2005.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative must be 
provided with a supplemental statement of 
the case, which must contain a summary of 
the evidence received after the SOC was 
issued and notice of all relevant actions 
taken on the claim for benefits.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to comply with due process considerations 
and to obtain additional information.  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




